EXAMINER’S COMMENT AND STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communications received on 01/29/2021.

Claim Status
Claims 1-25 are currently presenting for examination.
Claims 1-25 are ALLOWED.

Information Disclosure Statement
The information disclosure statement filed 10/27/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following reasons:
The IDS stated that Non-Patent Literature Document #4 contain 4 pages however only 2 pages was provided.
Non-Patent Literature Documents #7, #9, #10 contain blurry texts and/or figures.
 The information disclosure statement filed 02/05/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the following reasons:
Non-Patent Literature Documents #1, #3 contain blurry texts and/or figures.
They have been placed in the application file, but part of the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the 

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-25 generally, none of the prior art references of record, including, but not limited to: Nowak, US 2002/0116154; Bai, US 2014/0201259; Wigren, US 2014/0112164 as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon [in the prosecution of the current patent application] of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, (as per claim 1 for example) prior art dealing with creating a delay model using measurements and estimating link delays using such model is generally known to exist per se, (Nowak, paragraph 104-128). 
Nowhere in the prior art is found collectively the italicized claim elements (for example in claim 1): “an observer implemented by at least one of hardware or at least one processor, the observer to output estimated values of states of the controlled system based on a state space model of the controlled system, the state space model updated based on the measurements; and a predictor implemented by at least one of hardware or the at least one processor, the predictor to: predict future values of the states of the controlled system based on the estimated values of the states of the controlled system from the observer, a first latency of the first wireless link and an upper limit of a second latency associated with a second wireless link, the second wireless link to communicate values of a control signal to an actuator associated with the controlled system; and output the predicted future values of the states of the controlled system to a controller that is to determine the control signal that is to be communicated via the second wireless link.”, at the time of the invention, serving to patently distinguish the invention from said prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KHOA HUYNH/Primary Examiner, Art Unit 2462